Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 1 of 18 PageID 3535




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


  STATE OF FLORIDA,

                  Plaintiff,

                      v.                        Case No. 8:21-cv-839-SDM-AAS

  XAVIER BECERRA, Secretary of the
  Dep’t of Health and Human Services,
  et al.,
                Defendants.



                   DEFENDANTS’ TIME-SENSITIVE MOTION
                       FOR A STAY PENDING APPEAL

                                   INTRODUCTION

       Defendants respectfully seek a stay pending appeal of the Court’s order of

 June 18, 2021, which preliminarily enjoined enforcement of the Center for Disease

 Control and Prevention’s (“CDC”) Conditional Sailing Order and related guidance

 with respect to cruise ships arriving in, within, or departing from Florida ports. See

 Order, ECF No. 91 (“Op.”). The government has styled this filing as a time-sensitive

 motion to give the Court an opportunity to rule before the preliminary injunction

 takes effect on July 18, 2021.

       The balance of the equities overwhelming favors a stay. Despite an improving

 public health outlook in many parts of the country, the United States remains in the

 midst of a once-in-a-century pandemic that has killed over six hundred thousand

                                            1
Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 2 of 18 PageID 3536




 Americans and nearly four million people worldwide. The Conditional Sailing Order

 (“CSO”) is an important tool in ensuring that cruise ship operations do not

 exacerbate the spread of dangerous variants during this inflection point in the

 pandemic. It does not shut down the cruise industry but instead provides a sensible,

 flexible framework for re-opening, based on the best available scientific evidence.

 Here, the undisputed evidence shows that unregulated cruise ship operations would

 exacerbate the spread of COVID-19, and that the harm to the public that would

 result from such operations cannot be undone. Cruise ships are uniquely situated to

 spread COVID-19, due in part to their close quarters for passengers and crew for

 prolonged periods, and stops at foreign ports that risk introducing new variants of

 COVID-19 into the United States.

       Under the CSO framework, the CDC has worked in close consultation with

 the cruise lines to issue reasonable guidance with respect to each phase of re-opening

 and adjust that guidance in accord with the best available evidence concerning risk of

 transmission. Cruise lines are now in various stages of re-opening. Several ships

 already have Conditional Sailing Certificates, and more are scheduled to resume

 sailing each week this summer on dates chosen by the cruise lines—particularly now

 that ships operating highly vaccinated voyages may obtain a Conditional Sailing

 Certificate under the CSO without completing a simulated voyage. There is thus no

 evidence that cruise lines will instead resume sailing in a way that provides Florida

 additional revenue if the CSO is enjoined. On the contrary, the injunction—together

 with Florida’s refusal to allow cruise lines to verify the vaccination status of their
                                             2
Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 3 of 18 PageID 3537




 passengers—will disrupt the orderly process for resuming operations that the CDC

 developed in close consultation with the cruise industry. The balance of the harms

 and the public interest thus overwhelmingly favor Defendants and maintaining the

 status quo pending appeal.

       Finally, although Defendants recognize the Court has held otherwise,

 Defendants respectfully submit that they have a substantial likelihood of success on

 appeal. All of the ships covered by the preliminary injunction are foreign-flagged and

 stop at a foreign port on every cruise. The CSO is based on longstanding regulations

 that authorize CDC to issue controlled free pratique to ships seeking to disembark

 passengers at U.S. ports, and the conditions that the CDC established pursuant to

 that authority—like testing, reporting, and social distancing—are conventional

 communicable disease-control practices, at a scale commensurate with the scope of

 the pandemic and the elevated risks of transmission on cruise ships. It is well within

 the CDC’s traditional authority to require such measures to prevent the introduction

 or spread of communicable disease into the United States from foreign-flagged ships

 seeking to operate in U.S. waters and, indeed, Congress enacted legislation in May

 2021 that is premised on the CDC’s authority to issue Conditional Sailing

 Certificates pursuant to the CSO.

                                     BACKGROUND

       A comprehensive background, including a description of the CDC’s

 authorities and actions in this matter, is set forth in Defendants’ Memorandum in

 Opposition to Plaintiff’s Motion for a Preliminary Injunction, see ECF No. 31
                                            3
Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 4 of 18 PageID 3538




 (“Defs.’ PI Opp’n”), at 4–12; the Declaration of Capt. Aimee Treffiletti, submitted in

 support of that opposition, see ECF No. 31–1 (“1st Treffiletti Decl.”); Defendants’

 Supplemental Brief, see ECF No. 72; and the Supplemental Declaration of Capt.

 Aimee Treffiletti, submitted in support of that supplemental brief, see ECF No. 72–1

 (“2d Treffiletti Decl.”).

        Since the time of those filings, there have been additional developments with

 respect to the cruise industry’s implementation of the health and safety protocols

 required under the CSO and technical guidance. As Defendants originally explained,

 the timing of re-opening is now largely in the hands of the cruise industry, although

 the CDC continues to consult with and provide technical assistance to the industry

 and to review applications as they are submitted. See Third Declaration of Capt.

 Aimee Treffiletti (3d Treffiletti Decl.”) ¶¶ 22-23, attached hereto. In the less than two

 months since the final phases of guidance were released, 12 ships have already been

 approved or conditionally approved to begin passenger voyages under Conditional

 Sailing Certificates on dates chosen by the cruise operator, and 13 ships have been

 approved or conditionally approved for a simulated voyage. 3d Treffiletti Decl. ¶¶

 18-21. Those ships generally expect to begin revenue voyages within two weeks of a

 successful simulated voyage. Id. ¶ 18. The CDC has received port agreements for 47

 ships in 11 ports, including ships at all four major Florida ports. Id. ¶¶ 16-17.

 Accordingly, the industry is already engaged in the phased re-opening that it had

 requested. See, e.g., Defs.’ Ex. 8, ECF No. 46-8 (advocating for a phased resumption

 of cruising to begin by July, and noting that it takes about 90 days to plan a cruise).
                                             4
Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 5 of 18 PageID 3539




 Given the cruise industry’s estimate that it takes 90 days to plan a cruise, the cruise

 lines have been able to plan cruises unusually quickly, given that guidance for later

 phases was released in April and early May. Moreover, CDC intervention and

 oversight has helped to remedy problems with proper implementation of public

 health measures in the first voyages. 3d Treffiletti Decl. ¶¶ 24-29.

        By contrast, Florida is actively impairing the cruise ship industry’s ability to

 resume operations. Florida law prohibits cruise ship operators from requiring

 documentation of vaccinated status. See Emergency Management, Fl. SB 2006, § 18

 (enacting Fl. Stat. 381.00316(1), (4)). Florida is thus impeding the cruise industry’s

 ability to offer highly vaccinated cruises, which both the industry and the travelling

 public see as desirable. See, e.g., Cruise Lines Wrestle With Florida Ban on Vaccine

 Passports, Wall St. Journal (June 13, 2021), https://www.wsj.com/articles/cruise-

 lines-wrestle-with-florida-ban-on-vaccine-passports-11623587416; see 3d Treffiletti

 Decl. ¶¶ 33-36.

             LEGAL STANDARDS FOR A STAY PENDING APPEAL

        “[T]he power to stay proceedings is incidental to the power inherent in every

 court to control the disposition of the causes on its docket with economy of time and

 effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254

 (1936). A stay is especially appropriate “in cases of extraordinary public moment.”

 Id. at 256. A court considering whether to stay an injunction pending appeal

 “considers four factors: (1) whether the stay applicant has made a strong showing

 that he is likely to succeed on the merits; (2) whether the applicant will be irreparably
                                              5
Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 6 of 18 PageID 3540




 injured absent a stay; (3) whether issuance of the stay will substantially injure the

 other parties interested in the proceeding; and (4) where the public interest lies.”

 Swain v. Junior, 958 F.3d 1081, 1088 (11th Cir. 2020). Where the federal government

 is a party, its interests and the public interest overlap. See Nken v. Holder, 556 U.S.

 418, 435 (2009). “[I]ndividualized judgments” of each factor must be made in each

 case, and “the formula [for doing so] cannot be reduced to a set of rigid rules.” Hilton

 v. Braunskill, 481 U.S. 770, 777 (1987). Importantly, “[t]he court is not required to

 find that ultimate success by the movant is a mathematical probability,” and “may

 grant a stay even though its own approach may be contrary to movant’s view of the

 merits.” Wash. Metro. Area Transit Comm’n v. Holiday Tours, 559 F.2d 841, 843 (D.C.

 Cir. 1977).

                                      ARGUMENT

 I.     The Balance of Harms Favors Maintaining the Status Quo and Enforcement
        of the CDC’s Health and Safety Protocols on Cruise Ships.

        The Court should enter a stay pending appeal to preserve the status quo. The

 balance of the harms and related equitable considerations overwhelmingly favor

 maintenance of the CDC’s COVID-19 health and safety protocols that the cruise

 industry is in the midst of implementing. At a time of emerging COVID-19 variants

 of concern, see 3d Treffiletti Decl. ¶¶ 30-31, this Court’s order creates a substantial

 risk that cruise ships will exacerbate the introduction and spread of the virus in the

 United States. The evidence in the record shows that the risks imposed by this

 Court’s order are not comparable to those at on-shore facilities like hotels or other

                                              6
Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 7 of 18 PageID 3541




 places where people gather or travel together for brief periods of time. See, e.g.,

 Framework for Conditional Sailing and Initial Phase COVID–19 Testing Requirements for

 Protection of Crew, 85 Fed. Reg. 70153-01, 70156 (Nov. 4, 2020); Treffiletti Decl. ¶ 76;

 3d Treffiletti Decl. ¶¶ 4-5. And this Court’s suggestion that the availability of

 vaccinations alone suffices to mitigate this risk, Op. at 119, is both undermined by

 Florida law prohibiting cruise ship operators from requiring passengers to verify their

 vaccination status, see id. at 18 n.8; 3d Treffiletti Decl. ¶¶ 33-36, and contrary to the

 CDC’s findings, see, e.g., 1st Treffiletti Decl. ¶¶ 66-72, 75, 82; 3d Treffiletti Decl. ¶¶ 5,

 32, 36. There is no reason to conclude that the Court of Appeals will reject the

 considered scientific and medical judgment of responsible public health officials that

 unrestricted cruise ship operations will exacerbate the spread of COVID-19. 1 See 3d

 Treffiletti Decl. ¶¶ 24-32 (explaining that CDC oversight is essential to ensuring that

 lapses in implementing public health measures are identified and promptly

 addressed).

        Courts have consistently found that enjoining measures to control the spread

 of a deadly global pandemic is squarely contrary to the public interest. See, e.g.,

 Talleywhacker, Inc. v. Cooper, 465 F. Supp. 3d 523, 543 (E.D.N.C. June 8, 2020)



 1
  To the extent the Court was relying on Plaintiff’s position that “[t]he Cruise Line International
 Association established mandatory COVID-19 protocols,” Op. at 120, that statement appears to be
 based on a citation in Florida’s reply brief to a comment submitted by CLIA in September 2020 that
 CLIA was working on developing a mandatory industry-wide COVID policy at that time. See
 https://www.regulations.gov/comment/CDC-2020-0087-9921. In July 2021, no such policy
 appears on CLIA’s website, and there is nothing in the record suggesting that a “mandatory” policy
 was ever adopted or implemented. In any event, a trade organization does not have legal authority
 to regulate the cruise ship industry, and not all cruise lines are members.

                                                 7
Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 8 of 18 PageID 3542




 (finding that “the public interest does not weigh in favor of injunctive relief” where

 the government takes “intricate steps to craft reopening policies to balance the public

 health and economic issues associated with the COVID-19 pandemic,” and “neither

 the court nor plaintiffs are better positioned to second-guess those determinations”);

 Alsop v. Desantis, Case No. 8:20-cv-1052-T-23SPF, 2020 WL 4927592, at *5 (M.D.

 Fla. Aug. 21, 2020) (Merryday, J.) (“The need to avoid judicial second-guessing [of

 public health officials] remains especially acute ‘where, as here, a party seeks

 emergency relief in an interlocutory posture, while local officials are actively shaping

 their response to changing facts on the ground.’”).

       On the other hand, the ongoing resumption of cruise operations undermines

 Florida’s claims of harm. More cruise ships are beginning operations each week, see

 3d Treffiletti Decl. ¶¶ 15-21, and Florida has not shown that it would have any

 additional revenue if the CSO were lifted on July 18, especially in light of the likely

 detrimental impact on consumer confidence in the industry. The CDC, unlike the

 State of Florida, has worked cooperatively with the cruise lines to ensure that a safe

 re-opening is possible. There is no evidence that cruise ship operations will become

 more profitable (benefiting Florida indirectly) if the CDC’s COVID-19 health and

 safety protocols that reassure passengers of the safety of their voyages are enjoined.




                                             8
Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 9 of 18 PageID 3543




 II.   Defendants Are Likely to Succeed on the Merits.

       While Defendants recognize that the Court has concluded that the CSO is

 likely unlawful in certain respects, they respectfully submit that the Court should stay

 its order pending appeal in recognition of the significant possibility that the Eleventh

 Circuit may view the issues differently.

       Standing. As an initial matter, the CSO regulates cruise lines, not States,

 making Florida’s claim to standing much more difficult to establish. Here, Florida

 has failed to meet its evidentiary burden to demonstrate its “counterintuitive theory

 of standing,” California v. Texas, 141 S. Ct. 2104, 2119 (2021)—namely that cruising

 would resume more quickly, indirectly raising Florida’s revenues, if the CSO’s health

 and safety protocols were lifted on July 18. Critically, Florida offered no evidence to

 demonstrate that cruise operators would resume operations more quickly or more

 profitably this summer with the Court’s injunction in effect than without it. The

 State’s past evidence of increased unemployment spending has no bearing on that

 question. “[N]either logic nor intuition” supports the counter-intuitive notion that

 cruise-ship operations will be more profitable after July 18 in the absence of

 reasonable, enforceable safety protocols that were developed in consultation with the

 industry and that should help allay customer fears of cruising in a pandemic, see

 California, 2021 WL 2459255, at *8. Critically, Florida has offered no evidence

 supporting that counter-intuitive assertion.

       In fact, because Florida law prohibits cruise operators from requiring

 customers to document their vaccination status, it is Florida, not the CSO, that is
                                            9
Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 10 of 18 PageID 3544




 hindering the cruise industry’s return to operations. As the Court recognized, a

 plaintiff can “defeat standing” by contributing to its own injury. See Op. at 18 n.8.

 Florida has actively impeded the cruise industry’s ability to conduct safe operations

 by prohibiting cruise ship operators from requiring documentation that passengers

 are vaccinated—with violators subject to a fine of up to $5,000 per violation. See

 Emergency Management, Fl. SB 2006, § 18 (enacting Fl. Stat. 381.00316(1), (4)).

 Florida has thus undermined the vaccination strategy that industry representatives

 themselves developed in April 2021 to “facilitate cruise resumption in the U.S. by

 Summer 2021.” 1st Treffiletti Decl. Ex. E, ECF No. 31-6. And while SB 2006 may

 not “necessarily” prevent passengers from “volunteering” their vaccination status,

 Op. at 18 n.8, that is little comfort to an industry seeking to reassure prospective

 customers of the safety of their voyages or to promote “fully vaccinated” cruises. See

 3d Treffiletti Decl. ¶¶ 32-35 (describing cruise lines’ disrupted plans to incentivize

 vaccinations).

       Florida’s purported injuries as alleged in declarations (monetary losses in

 2020) were caused by the COVID-19 pandemic, have nothing to do with the CSO

 (which mitigates the continued harm from the pandemic), and fail to show that

 Florida will benefit financially if the CSO is enjoined beginning July 18. If cruise

 lines choose to curtail their Florida-based operations or “abandon Florida’s ports,”

 Op. at 115, that will be a consequence of the State’s own actions in prohibiting

 operators from requiring documentation of passengers’ vaccination status. The

 predictable effect of an injunction disrupting the CSO regime governing the
                                             10
Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 11 of 18 PageID 3545




 resumption of cruise operations is confusion that exacerbates, rather than redresses,

 Florida’s purported injuries.

       Statutory Authority & Ratification. In any event, the CSO lies well within the

 agency’s traditional statutory and regulatory authority, and Defendants respectfully

 submit that they are likely to prevail on these issues on appeal. The CDC has

 authority to make and enforce such regulations as in its judgment are necessary to

 prevent the introduction, transmission, or spread of communicable disease from a

 foreign country into the United States. 42 U.S.C. § 264(a). All of the cruise ships

 subject to the CSO in Florida are foreign-flagged vessels that stop at one or more

 foreign ports on every cruise. See 3d Treffiletti Decl.¶ 7. For carriers arriving at U.S.

 ports, longstanding regulations (unchallenged here) allow the CDC to issue a

 “controlled free pratique”—defined as “permission for a carrier to enter a U.S. port,

 disembark, and begin operation under certain stipulated conditions,” 42 C.F.R.

 § 71.1(b)—to prevent the introduction or spread of a communicable disease, see id.

 § 71.31(b).

       The CSO and technical guidance are well within that authority. The protocols

 that cruise ships must follow under the CSO and that guidance—which include

 measures such as public health surveillance, testing, reporting of cases, vaccination,

 quarantine of exposed persons and their contacts, and isolation of infected persons—

 are standard communicable disease-control measures. See 3d Treffiletti Decl. ¶ 11.

 Indeed, Florida did not identify any other protocols that would be effective in

 preventing and containing COVID-19 outbreaks on cruise ships. Even under the
                                            11
Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 12 of 18 PageID 3546




 Court’s interpretation of the statute, these are the types of measures that Congress

 explicitly authorized, including through authorization of “other measures.” And

 while the Court described the CDC’s safety protocols as unprecedented “in duration

 and scope,” Op. at 60-61, the duration and scope of the protocols have been dictated

 by the duration and scope of the pandemic caused by a novel coronavirus, which has

 placed cruise ships at particular risk of COVID-19 outbreaks. See, e.g., 85 Fed. Reg.

 at 70154-57; No Sail Order & Suspension of Further Embarkation, 85 Fed. Reg. 44,085, at

 44090-91 (Jul. 21, 2020); 1st Treffiletti Decl. ¶ 76; 3d Treffiletti Decl. ¶¶ 4-6.

        Plaintiff’s motion hinged on its inaccurate description of the CSO as an

 industry-wide “shutdown.” The Court seems to have adopted this description, see

 Op. at 15, and also describes the CSO as requiring “detention” of cruise ships, see,

 e.g., id. at 38. The CSO, however, neither detains nor shuts down cruise ships, but

 imposes pre-conditions on passenger operations that many cruise lines have already

 met and others soon will. See 3d Treffiletti Decl. ¶¶ 15-23 (re-opening); id. at ¶ 14

 (CSO does not detain ships). The Court’s description of the CSO requirements may

 also be caused in part by misunderstandings of what is required. See, e.g., id. at ¶¶ 12-

 13 (clarifying that the CSO does not require a laboratory or new ventilation systems).

 And while the CSO imposes a variety of important public health measures, they are

 not measures of a different kind altogether than previous public health measures,

 which also involved testing, quarantine, and similar measures.

        Furthermore, Congress specifically approved the CSO and technical guidance

 in legislation enacted in May 2021. Federal law generally requires that a foreign-
                                              12
Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 13 of 18 PageID 3547




 flagged vessel stop at a foreign port when transporting passengers between U.S.

 ports. See 46 U.S.C. § 55103. To comply with that statute, Alaskan cruise itineraries

 typically include a stop at a Canadian port but, because of the pandemic, Canada has

 barred cruise ships from operating in Canadian waters through February 2022. See

 ECF No. 46-11. Thus, in May 2021, Congress enacted the Alaska Tourism

 Restoration Act, which provided a temporary exemption from the requirement to

 stop at a foreign port for a covered cruise ship that “has been issued, operates in

 accordance with, and retains a COVID–19 Conditional Sailing Certificate of the

 [CDC].” Alaska Tourism Restoration Act, Pub. L. No. 117-14, § 2(a), (b), 135 Stat.

 273, 273-74 (“ATRA”). That statutory exemption would be meaningless if, as the

 Court ruled, the CDC has no authority to issue a Conditional Sailing Certificate. The

 suggestion that Congress was unaware of the CSO’s requirements that it

 incorporated in the May 2021 legislation, see Op. at 67, is simply not plausible.

 Congress used language from the CSO in identifying that a “Conditional Sailing

 Certificate” was required, and specifically referenced Section 264 as the statutory

 authority for CDC to “suspend vessel operations,” as in the No Sail Orders, as well.

 ATRA § 2(f). 2




 2
  Nor is it plausible that the reference to “Conditional Sailing Certificates” is a way of identifying the
 category of ships temporarily exempted from the requirements of the Passenger Vessel Services Act
 (“PVSA”). In ATRA, Congress separately named the specific ships to which the PVSA exemption
 applied. ATRA § 2(a)(2). The reference to the CSO requirements is thus a separate, substantive
 requirement for the application of ATRA.

                                                    13
Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 14 of 18 PageID 3548




         Defendants recognize that the Court has already held to the contrary. But the

 Court need not conclude that it erred in order to grant the stay requested here. 3 See,

 e.g., Wash. Metro. Area Transit Comm’n, 559 F.2d at 843.

         Nondelegation. There is similarly a substantial likelihood that the Court of

 Appeals will view the nondelegation point differently. The vessels at issue here are

 foreign-flagged, and the non-delegation doctrine applies with reduced force in the

 context of foreign affairs. See United States v. Curtiss-Wright Export Corp., 299 U.S. 304,

 314-330 (1936); see also Gundy v. United States, 139 S. Ct. 2116, 2137 (2019) (Gorsuch,

 J., dissenting). Moreover, even in the domestic context, the Supreme Court has

 rejected non-delegation challenges to statutes that empower agencies to regulate in

 the “public interest,” see National Broad. Co. v. United States, 319 U.S. 190, 225-226

 (1943); to set prices that are “fair and equitable,” see Yakus v. United States, 321 U.S.

 414, 420 (1944); and to establish air-quality standards to “protect the public health,”

 see Whitman v. Am. Trucking Ass’n, 531 U.S. 457, 472-476 (2001) (citation omitted).

 The standard set out in 42 U.S.C. § 264(a)—which allows the CDC to take actions


 3
   The Supreme Court recently upheld a stay of a judgment invalidating the eviction moratorium,
 although a concurring opinion expressed doubts about the CDC’s position on the merits. Ala. Ass’n
 of Realtors v. HHS, No. 20-CV-3377 (DLF), 2021 WL 1946376, at *4 (D.D.C. May 14, 2021) (staying
 judgment invalidating eviction moratorium), motion to vacate stay denied, No. 21-5093, 2021 WL
 2221646, at *1-4 (D.C. Cir. June 2, 2021) (“AAR”), denying application to vacate stay, No. 20A169,
 2021WL 2667610 (U.S. June 29, 2021). The decisions calling into question the CDC’s authority to
 issue the eviction moratorium emphasized that the regulation of landlord-tenant relations is an area
 of traditional state concern and bears no resemblance to the CDC’s conventional tools for preventing
 the spread of communicable disease. See, e.g., Tiger Lily, LLC v. U.S. Dep’t of Hous. & Urban Dev., 992
 F.3d 518, 522-23 (6th Cir. 2021). By contrast, the cruise ships at issue here travel in international and
 interstate waters, which are areas of traditional federal jurisdiction, and the Conditional Sailing
 Order and technical guidance rely on conventional disease-control measures to prevent and contain
 outbreaks of COVID-19. See 3d Treffiletti Decl. ¶¶ 10-11.

                                                    14
Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 15 of 18 PageID 3549




 “necessary to prevent the [international or interstate] introduction, transmission, or

 spread of communicable diseases”—is more specific than those standards. And in

 any event, Congress specifically considered and approved the Conditional Sailing

 Order and technical guidance when it enacted ATRA in May 2021. In addition,

 courts “are not supposed to read . . . tea leaves to predict where [the nondelegation

 doctrine] might end up.” Big Time Vapes, Inc. v. FDA, 963 F.3d 436, 447 (5th Cir.

 2020) (quotation omitted), cert. denied, 20-850, 2021 WL 2302098, (U.S. June 7,

 2021).

          Arbitrary and Capricious. There is likewise a significant possibility that the

 Eleventh Circuit will disagree with the Court’s arbitrary and capricious analysis.

 First, while the Court determined that the CSO imposes impermissibly vague

 requirements on the cruise industry, the industry itself raised no such claim—which

 is no surprise because the technical guidance reflected twice-weekly input from

 industry representatives. See 1st Treffiletti Decl. ¶ 52; see also 2d Treffiletti Decl. ¶ 5

 (ongoing consultations); 3d Treffiletti Decl. ¶¶ 22-23 (same). Nor has Florida ever

 raised this issue. See Compl. ¶¶ 55-61. In any event, it was eminently reasonable for

 the CDC to clarify any technical requirements in subsequent guidance, as Congress

 itself recognized in the ATRA. See ATRA § 2(a)(1)(B) (defining “covered cruise

 ship” as one that operates “in accordance with any restrictions or guidance of the

 [CDC] associated with [a Conditional Sailing] Certificate, including any such

 restrictions or guidance issued after the date of enactment of this Act”).



                                               15
Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 16 of 18 PageID 3550




        Second, there is a significant possibility that the Eleventh Circuit will conclude

 that CDC’s explanation that “[c]ruise ships by their very nature travel interstate and

 internationally and can move beyond the jurisdictional boundaries of any single state

 or local health authority,” 85 Fed. Reg. at 70157, sufficiently considered the

 adequacy of state and local government COVID-19 control measures, see Op. at 99.

 This finding is not controversial—indeed, local Florida communities advocated for

 federal regulation in this area. See ECF No. 31-2, at 14, 18, 20 (Florida port

 authorities asking for federal regulation); see also 3d Treffiletti Decl. ¶¶ 8-9 (explaining

 lack of local authority and resources in this area). And not only has Florida failed to

 identify any state or local regulation it thinks adequate, but it has in fact impaired the

 cruise industry’s ability to prevent and contain COVID-19 outbreaks by “blocking

 any business or government entity from requiring proof of COVID-19 vaccination.”

 Press Release, Governor Ron DeSantis Signs Landmark Legislation to Ban Vaccine

 Passports and Stem Government Overreach, May 3, 2021. Accordingly, it is unlikely that

 Plaintiff will ultimately prevail on these issues.

        Notice and Comment. Finally, there is a significant possibility that the Eleventh

 Circuit will disagree that the CSO was improperly issued without notice and

 comment, or that Florida was actually prejudiced by any procedural error. As the

 Court recognized, in light of the COVID-19 public health emergency, CDC “might

 have justifiably attempted to invoke the ‘good cause’ exception in the original no-sail

 order (and perhaps even in an extension).” Op. at 106. The CSO is a separate agency

 action from the prior orders. Given the quickly evolving nature of the pandemic,
                                             16
Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 17 of 18 PageID 3551




 much the same considerations support the CDC’s invocation of the good-cause

 exception for the CSO, particularly given that it was not until January 2021—several

 months after the CSO was issued—that the pandemic reached its peak in the United

 States. In any event, the CSO reflects public input submitted in response to a July

 2020 request for information, and for months after its issuance CDC worked closely

 with Florida, the cruise industry, and other stakeholders to incorporate their views in

 resuming cruises through implementing guidance. 1st Treffiletti Decl. ¶¶ 37, 54-55.

 Florida has made no effort to explain what the supposed errors were, how it was not

 heard by the CDC, or how a greater opportunity to comment would have led to

 different outcome or accelerated, rather than delayed, the resumption of passenger

 cruise operations.

                                    CONCLUSION

       For the foregoing reasons, the Court should stay its injunction pending appeal.

                            Local Rule 3.01(g) Certification

       Undersigned counsel conferred with counsel for the State of Florida by email

 on July 6, 2021. Plaintiff’s counsel indicated that Plaintiff opposes this motion.

 Dated: July 6, 2021                      Respectfully submitted,

                                          BRIAN D. NETTER
                                          Deputy Assistant Attorney General

                                          ERIC BECKENHAUER
                                          Assistant Branch Director
                                          Federal Programs Branch, Civil Division

                                          s/ Amy E. Powell
                                          AMY ELIZABETH POWELL
                                            17
Case 8:21-cv-00839-SDM-AAS Document 96 Filed 07/06/21 Page 18 of 18 PageID 3552




                                    Senior Trial Counsel
                                    Federal Programs Branch
                                    Civil Division, Department of Justice
                                    150 Fayetteville St, Suite 2100
                                    Raleigh, NC 27601
                                    Phone: 919-856-4013
                                    Email: amy.powell@usdoj.gov

                                    /s/Liam C. Holland
                                    LIAM C. HOLLAND
                                    Trial Attorney
                                    Federal Programs Branch
                                    Civil Division, Department of Justice
                                    1100 L. Street, NW
                                    Washington, DC 20530
                                    Phone: 202-514-4964
                                    Email: Liam.C.Holland@usdoj.gov

                                    Counsel for Defendants




                                      18
